

Exhibit 10.86
 
PROMISSORY NOTE
 
$250,000
Columbus, Ohio
May 15, 2008

 
FOR VALUE RECEIVED, National Investment Managers Inc., a Florida corporation
(“Maker”), hereby promises to pay to Renee J. Conner, an individual resident of
the Commonwealth of Pennsylvania (“Conner”), and William E. Renninger, an
individual resident of the Commonwealth of Pennsylvania (together with Conner,
and considered as a group, the “Holders”), the principal amount of Two Hundred
Fifty Thousand Dollars ($250,000) or such other amount as adjusted pursuant to
Section 2 of that certain Settlement Agreement and Release, dated as of May 15,
2008, by and among Maker and the Holders. All principal and unpaid interest
under this Promissory Note shall be due on or before April 30, 2009. Maker
further promises to pay to the Holders on the unpaid principal balance from time
to time outstanding, as follows: Interest shall accrue and be paid concurrently
with the payment of principal hereunder at a rate per annum equal to 6%,
computed on the basis of a 360-day year for the actual number of days the unpaid
principal amount hereof is outstanding. Notwithstanding anything contained
herein to the contrary, in no event shall the interest charged hereunder exceed
the maximum permitted under the laws of the State of Ohio.
 
Principal, interest and other sums payable under this Promissory Note shall be
payable in lawful money of the United States of America at the place designated
in writing by the Holders and delivered to the Maker.
 
The indebtedness evidenced hereby may be prepaid in whole or in part at any time
without penalty.
 
At the option of the Holders, the entire unpaid principal balance of this
Promissory Note, together with all accrued interest, shall be immediately due
and payable upon the occurrence of any of the following (each, an “Event of
Default”):
 

 
1.
Application for, or consent to, the appointment of a receiver, trustee or
liquidator for Maker or of its property;

 

 
2.
Admission in writing of Maker’s inability to pay its debts as they mature;

 

 
3.
Maker makes any assignment for the benefit of creditors;

 

 
4.
Filing by Maker of a voluntary petition in bankruptcy seeking liquidation or
reorganization;

 

 
5.
Entering against Maker of a court order approving a petition filed against it
under the federal bankruptcy laws, which order shall not have been vacated, set
aside or otherwise terminated within 60 days of such entry against Maker; or

 

 
6.
Maker fails to pay any installment of interest or any other sum payable in
accordance with this Promissory Note when due, and such failure is not cured
within 30 days of the Holders notifying Maker in writing of such failure.

 
Upon the occurrence of any Event of Default, Maker will pay to the Holders
reasonable attorneys’ fees, court costs and expenses incurred by the Holders in
connection with the Holders’ efforts to collect the indebtedness evidenced
hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
This Promissory Note is unsecured.
 
All rights and remedies available to the Holders pursuant to the provisions of
applicable law and otherwise are cumulative, not exclusive and enforceable
alternatively, successively and/or concurrently during an Event of Default by
Maker pursuant to the provisions of this Promissory Note.
 
This Promissory Note may not be changed, modified or terminated orally, but only
by an agreement in writing, signed by Maker and the Holders.
 
This Promissory Note is subordinate to all Senior Indebtedness. Notwithstanding
anything to the contrary in this Promissory Note, the Holders agree that the
indebtedness represented by this Promissory Note and the payment of principal of
and interest, including any interest accruing during the existence of an Event
of Default, and other amounts owed by Maker are hereby expressly made
subordinate and subject in right of payment to the prior payment in full of all
Senior Indebtedness, and any fees, costs, enforcement expenses (including legal
fees and disbursements), collateral protection expenses and other reimbursement
or indemnity obligations related to such Senior Indebtedness. As used herein,
“Senior Indebtedness” means the principal of (and premium, if any) and interest
on (i) all indebtedness of Maker for money borrowed from any bank, merchant
bank, savings and loan, insurance company, finance company, credit union,
investment bank, broker-dealer, or other financial institution of any nature
whatsoever, or any affiliate thereof, whether outstanding on the date of
execution of this Promissory Note or thereafter created, assumed or incurred
(including, without limitation, all indebtedness evidenced by that certain
(A) Revolving Line of Credit and Term Loan Agreement, dated as of November 30,
2007, between Maker and RBS Citizens, National Association, and (B) Securities
Purchase and Loan Agreement, dated November 30, 2007, by and among Maker,
Woodside Capital Partners IV, LLC, Woodside Capital Partners IV QP, LLC, Lehman
Brothers Commercial Bank and Woodside Agency Services, LLC, as collateral
agent); and (ii) any deferrals, renewals, increases, extensions or refinancings
of any such Senior Indebtedness referred to in clause (i) above. As used herein,
“indebtedness of Maker for money borrowed” means any obligation of, or any
obligation guaranteed by, Maker for the repayment of money borrowed, whether or
not evidenced by bonds, debentures, notes or other written instruments, any
capitalized lease obligation and any deferred obligation for payment of the
purchase price of any property or assets. The Holders agree to furnish any
holder of Senior Indebtedness upon request a subordination agreement that
contains reasonably customary subordination provisions, consistent with the
provisions of this Promissory Note, which subordination agreement may, without
limitation (x) set forth the priority rights of the Holders and the holder of
the Senior Indebtedness, and (y) prohibit payments to the Holders that would
cause a default under the Senior Indebtedness. In the event of and during the
continuation of any default or event of default under any Senior Indebtedness
beyond any applicable grace period with respect thereto, no payment shall be
made by or on behalf of Maker, or demand made by or on behalf of the Holders, on
this Promissory Note until the date, if any, on which such default or event of
default is waived by the holders of such Senior Indebtedness or otherwise cured
or has ceased to exist or the Senior Indebtedness to which such default or event
of default relates is discharged by payment in full in cash. Nothing contained
in this Paragraph or elsewhere in this Promissory Note shall prevent Maker, at
any time except under the circumstances described in this Paragraph, from making
regularly scheduled payments at any time of principal of or interest on this
Promissory Note.
 
This Promissory Note and all rights and obligations hereunder shall be governed
by and construed under the local laws of the State of Ohio without regard to any
conflicts of law doctrine and shall be binding upon the successors, endorsees or
assigns of Maker and inure to the benefit of the Holders, its successors,
endorsees and permitted assigns. If any provision hereof is or becomes invalid
or unenforceable under any law of mandatory application, it is the intent of
Maker and the Holders that such provision will be deemed severed and omitted
herefrom, the remaining portions hereof to remain in full force and effect as
written.
 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Maker has duly executed this Promissory Note as of the day
and year first above written.
 

 
NATIONAL INVESTMENT MANAGERS INC.
             
By:
/s/ John M. Davis
 
Name:
John M. Davis
 
Title:
President and Chief Operating Officer

 
 
-3-

--------------------------------------------------------------------------------

 
 